PER CURIAM:
Vincent B. Best appeals the district court’s order denying his emergency motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Best, No. 3:93-cr-00216-GCM-3 (W.D.N.C. Aug. 22, 2007). We deny Best’s petition for judicial notice. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.